Citation Nr: 1019103	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  03-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1975 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU.  In July 2008, the Board remanded the 
claim for additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

Total disability will be considered to exist where there is 
impairment of the veteran's mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2009).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2009).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 30 percent 
disability rating for left knee chondromalacia, a 10 percent 
rating for left knee arthritis, a 20 percent disability 
rating for a lumbar spine disability, and a 10 percent 
disability rating for a right knee disability, for a combined 
disability rating of 60 percent.  Because these service-
connected disabilities arise from a common etiology, they may 
be combined in order to meet the schedular threshold 
requirement of a single disability rating of 60 percent or 
higher under 38 C.F.R. § 4.16, and the schedular requirements 
are therefore met.  The issue, then, is whether the Veteran's 
service-connected disabilities prohibit him from sustaining 
gainful employment.

In this regard, the Board finds that the record requires 
clarification.

VA treatment records reflect that in the early 2000's, the 
Veteran experienced diffuse low back pain related to his knee 
disability.  His knees would often give way.  In September 
2006, he fell when he turned quickly.  He experienced 
constant pain in his lower extremities.  By December 2006, he 
required a cane in order to walk and had increasing pain in 
his low back.  While he was hunting that month, he 
experienced a loss of feeling in his lower extremities.  In 
January 2007, he was admitted to the emergency room with 
complaints of numbness and weakness in his lower extremities, 
and bowel and bladder incontinence.  Magnetic resonance 
imaging (MRI) revealed severe cervical stenosis, and the 
Veteran underwent a cervical diskectomy.  Following the 
surgery, he was only able to ambulate with a cane, and 
underwent physical therapy in order to regain his ability to 
walk.  A January 2007 recreational therapy assessment 
reflects that the Veteran was able to walk one mile daily.  
He hunted on a daily basis, and fished once per week.  A 
March 2007 mental health note for treatment for depression 
reflects an Axis IV assessment that the Veteran was 
unemployable due to his chronic medical problems and loss of 
function.  

In April 2007, the Veteran's private physician stated that 
the Veteran was totally disabled and not capable of 
generating any outside income.  The physician stated that the 
Veteran was partially paralyzed due to nerve damage in his 
spinal cord.  

The Veteran is also in receipt of Social Security Benefits, 
primarily for coronary artery disease, but additionally due 
to osteoarthritis and allied disorders/lumbar spine.  

On September 2008 VA examination, the Veteran was found to be 
"essentially wheel chair bound."  He was only able to get 
out of the wheel chair with great difficulty, and with 
considerable amount of support.  Because of these 
limitations, the low back examination was very limited.  The 
Veteran reported that when he was outside of the home, he was 
unable to walk without his knees giving way.  

The Veteran contends that that he cannot work due to his 
service-connected disabilities, and, in particular, because 
he is confined to a wheel chair.  He contends that he cannot 
work as a construction supervisor, for which he was trained, 
because he cannot walk, stand, lift, or bend, as is necessary 
for the job.  VA treatment records reflect that the Veteran 
worked in construction until his low back problems became to 
intense, and then worked as a corrections officer.   The last 
time that he worked was in April 2001.

A VA examiner has not yet been asked to render an opinion as 
to the overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  In light of this, and because it appears that 
the Veteran is no longer working, the Board finds that the 
case should be remanded to afford the Veteran an examination 
in order to ascertain the impact of his service-connected 
disabilities on his unemployability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to ascertain the impact of his 
service-connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities, both singly and jointly, on 
the Veteran's employability.  The examiner 
should opine as to whether the Veteran's 
service-connected disabilities without 
consideration of his nonservice-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  In particular, the examiner 
should take into account the Veteran's 
assertions that he is wheel chair bound 
and unable to perform the duties in his 
trained profession, construction 
supervisor.  The examiner should reconcile 
any opinion reached with the April 2007 
private opinion that the Veteran is 
unemployable.  Finally, if the Veteran's 
service-connected disabilities do not 
cumulatively render him unemployable, the 
examiner should suggest the type or types 
of employment in which the Veteran would 
be capable of engaging with his current 
service-connected disabilities, given his 
current skill set and educational 
background.  The examiner should review 
the claims folder and the examination 
report should indicate that review.

2.  Then, readjudicate the claim for a 
TDIU.  If the decision remains adverse to 
the Veteran, issue a supplemental 
statement of the case, allow the 
appropriate time for response, and 
thereafter return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


